EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4 December 2020 has been entered.

Election/Restrictions
The restriction requirement has been fully withdrawn from the Office action mailed on 4 September 2020, pp. 2-3.

Terminal Disclaimer
The terminal disclaimer filed on 4 December 2020 has been approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew T. Powell (Reg. No. 75,136) on 16 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 16, last line, the period has been replaced by a comma, a carriage return and indent have been added, and the phrases - -
wherein the branches of the boom assembly are connected by a connection member, 
wherein the connection member extends perpendicular to the branches, 

wherein an attached end of the boom at least partially encapsulates a portion of the connection member. - - have been added.

Claim 21 has been cancelled.

In Claim 22, p. 7, fourth-to-last line, the last “and” has been deleted.

In Claim 22, last line, the period has been replaced by - - , and - -, a carriage return and indent have been added, and the phrases - -
wherein the branches of the boom assembly are connected by a connection member, 
wherein the connection member extends perpendicular to the branches, 
wherein a boom extends from the connection member, and 
wherein an attached end of the boom at least partially encapsulates a portion of the connection member. - - have been added.

Claims 24-25 have been added as follows.
Claim 24:
An excavator machine comprising:
a rotatable carriage assembly including a platform and a sensor unit; and 
a boom assembly,
wherein the boom assembly is coupled to the carriage assembly via two branches coupled to the platform on opposing sides of the sensor unit, and 
wherein the boom assembly is rotatable with the carriage assembly, 
wherein the sensor unit is positioned at a front of the carriage assembly and is coupled to a controller to assist in autonomously operating at least a portion of the excavator machine based on information received from the sensor unit, and
wherein the branches of the boom assembly are connected by a connection member, 
wherein the connection member extends perpendicular to the branches, 
wherein a boom extends from the connection member, and 
wherein an attached end of the boom at least partially encapsulates a portion of the connection member.

Claim 25:
The excavator machine of claim 24, wherein the sensor unit forms a forward most and central portion of the carriage assembly.

Reasons for Allowance
Claims 1-11, 13-18, and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 102 and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require an attached end of the boom that at least partially surrounds, or encapsulates a portion of the connection member in combination of the other claim limitations.
Applicant’s arguments, see pp. 8-12, filed 4 December 2020, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. The arguments pertain to Claims 24-25 as well.
Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652